PHILIP A. FEDERICO, Circuit Judge.
THIS CAUSE, coming on to be heard upon the Plaintiff’s Motion to Compel Production of Public Records, or in the Alternative, Motion for Contempt and the Court having heard the argument of counsel and having considered the evidence and testimony before it and being otherwise fully advised in the premises, the Court finds that the Defendants, CITY OF TARPON SPRINGS, HERBERT ELLIOTT and KATHY ALESAFIS are in willful violation of the Court Order entered December 30, 1981, and that no appeal has been taken on a timely basis as required by Florida Statute, Chapter 119.11 and the Court further finding that there is no reason why the documents sought to be obtained by the Plaintiff should not be immediately produced, it is, therefore,
ORDERED AND ADJUDGED that the Defendants, CITY of TARPON SPRINGS, HERBERT ELLIOTT and KATHY ALESAFIS shall make available to the Plaintiff or its representatives no later than 2:00 P.M. January 11, 1982, the public records ordered to be produced by this Court’s Order of December 30, 1981 and failing to do so shall be in contempt of this Court and subject to further punitive action of this Court.
IT IS FURTHER ORDERED AND ADJUDGED that the Plaintiff’s request for attorney’s fees shall be considered in a separate proceeding.